Exhibit 10.13

EXECUTION COPY

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 16, 2008, is
made and given by TECSTAR AUTOMOTIVE GROUP, INC., an Indiana corporation (the
“Grantor”) to WB QT, LLC, a Delaware limited liability company (the “Secured
Party”).

RECITALS

A. The Grantor has executed a Promissory Note in the original principal amount
of $5,000,000 dated as of November 6, 2007 in favor of the Secured Party (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Note”).

B. It is a condition precedent to the obligation of the Secured Party to
continue to extend credit accommodations pursuant to the Note that this
Agreement be executed and delivered by the Grantor.

C. The Grantor finds it advantageous, desirable and in its best interests to
comply with the requirement that it execute and deliver this Agreement to the
Secured Party.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to continue to extend credit accommodations to the Grantor under
the Note, the Grantor hereby agrees with the Secured Party for the Secured
Party’s benefit as follows:

Section 1. Defined Terms.

1(a) As used in this Agreement, the following terms shall have the meanings
indicated:

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated, sponsored, licensed or authorized by a State or
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. The term includes health-care
insurance receivables.

“Account Debtor” shall mean a Person who is obligated on or under any Account,
Chattel Paper, Instrument or General Intangible.

“Chattel Paper” shall mean a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods



--------------------------------------------------------------------------------

and software used in the goods, a security interest in specific goods and
license of software used in the goods, a lease of specific goods, or a lease of
specific goods and license of software used in the goods.

“Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

“Deposit Account” shall mean any demand, time, savings, passbook or similar
account maintained with a bank.

“Document” shall mean a document of title or a warehouse receipt.

“Equipment” shall mean all machinery, equipment, motor vehicles, furniture,
furnishings and fixtures, including all accessions, accessories and attachments
thereto, and any guaranties, warranties, indemnities and other agreements of
manufacturers, vendors and others with respect to such Equipment.

“Event of Default” shall have the meaning given to such term in Section 18
hereof.

“Financing Statement” shall have the meaning given to such term in Section 4
hereof.

“Fixtures” shall mean goods that have become so related to particular real
property that an interest in them arises under real property law.

“General Intangibles” shall mean any personal property (other than goods,
Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments, Investment
Property, Letter of Credit Rights and money) including things in action,
contract rights, payment intangibles, software, corporate and other business
records, inventions, designs, patents, patent applications, service marks,
trademarks, tradenames, trade secrets, internet domain names, engineering
drawings, good will, registrations, copyrights, licenses, franchises, customer
lists, tax refund claims, royalties, licensing and product rights, rights to the
retrieval from third parties of electronically processed and recorded data and
all rights to payment resulting from an order of any court.

“Instrument” shall mean a negotiable instrument or any other writing which
evidences a right to the payment of a monetary obligation and is not itself a
security agreement or lease and is of a type which is transferred in the
ordinary course of business by delivery with any necessary endorsement or
assignment.

“Inventory” shall mean goods, other than farm products, which are leased by a
person as lessor, are held by a person for sale or lease or to be furnished
under a contract of service, are furnished by a person under a contract of
service, or consist of raw materials, work in process, or materials used or
consumed in a business or incorporated

 

2



--------------------------------------------------------------------------------

or consumed in the production of any of the foregoing and supplies, in each case
wherever the same shall be located, whether in transit, on consignment, in
retail outlets, warehouses, terminals or otherwise, and all property the sale,
lease or other disposition of which has given rise to an Account and which has
been returned to the Grantor or repossessed by the Grantor or stopped in
transit.

“Investment Property” shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account.

“Letter of Credit Right” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

“Obligations” shall mean (a) all principal of, interest on, and other
obligations of the Grantor to the Secured Party under the Note and any
extension, renewal or replacement thereof, (b) all liabilities of the Grantor
under this Agreement, and in all of the foregoing cases whether due or to become
due, and whether now existing or hereafter arising or incurred.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

“Security Interest” shall have the meaning given such term in Section 2 hereof.

1(b) All other terms used in this Agreement which are not specifically defined
herein shall have the meaning assigned to such terms in Article 9 of the Uniform
Commercial Code as in effect in the State of Minnesota.

1(c) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, the singular, the plural and “or” has the
inclusive meaning represented by the phrase “and/or.” The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. References to Sections are references to Sections in this
Agreement unless otherwise provided.

Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, the Grantor hereby grants to the Secured
Party a security interest (the

 

3



--------------------------------------------------------------------------------

“Security Interest”) in all of the Grantor’s right, title, and interest in and
to the following, whether now or hereafter owned, existing, arising or acquired
and wherever located:

2(a) All Accounts.

2(b) All Chattel Paper.

2(c) All Deposit Accounts.

2(d) All Documents.

2(e) All Equipment.

2(f) All Fixtures.

2(g) All General Intangibles.

2(h) All Instruments.

2(i) All Inventory.

2(j) All Investment Property.

2(k) All Letter of Credit Rights.

2(l) To the extent not otherwise included in the foregoing, all other rights to
the payment of money, including rents and other sums payable to the Grantor
under leases, rental agreements and other Chattel Paper; all books,
correspondence, credit files, records, invoices, bills of lading, and other
documents relating to any of the foregoing, including, without limitation, all
tapes, cards, disks, computer software, computer runs, and other papers and
documents in the possession or control of the Grantor or any computer bureau
from time to time acting for the Grantor; all rights in, to and under all
policies insuring the life of any officer, director, stockholder or employee of
the Grantor, the proceeds of which are payable to the Grantor; all accessions
and additions to, parts and appurtenances of, substitutions for and replacements
of any of the foregoing; and all proceeds (including insurance proceeds) and
products thereof.

Section 3. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the Accounts, Chattel
Paper, General Intangibles and other items included in the Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Secured Party of any of the rights hereunder shall not release the
Grantor from any of its duties or obligations under the Accounts or any other
items included in the Collateral, and (c) the Secured Party shall have no
obligation or liability under Accounts, Chattel Paper, General Intangibles and
other items included in the Collateral by reason of this Agreement, nor

 

4



--------------------------------------------------------------------------------

shall the Secured Party be obligated to perform any of the obligations or duties
of the Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

Section 4. Title to Collateral. The Grantor has (or will have at the time it
acquires rights in Collateral hereafter acquired or arising) and will maintain
so long as the Security Interest may remain outstanding, title to each item of
Collateral (including the proceeds and products thereof), free and clear of all
Liens except the Security Interest. The Grantor will not license any Collateral
except in the ordinary course of business. The Grantor will defend the
Collateral against all claims or demands of all Persons (other than the Secured
Party) claiming the Collateral or any interest therein. As of the date of
execution of this Agreement, no valid and effective financing statement or other
similar document used to perfect and preserve a security interest under the laws
of any jurisdiction (a “Financing Statement”) covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed in favor of the Secured Party relating to this Agreement.

Section 5. Disposition of Collateral. The Grantor will not sell, lease or
otherwise dispose of, or discount or factor with or without recourse, any
Collateral.

Section 6. Names, Offices, Locations, Jurisdiction of Organization. The
Grantor’s legal name (as set forth in its constituent documents filed with the
appropriate governmental official or agency) is as set forth in the opening
paragraph hereof. The jurisdiction of organization of the Grantor is the state
of Indiana and the organizational number of the Grantor is set forth on the
signature page of this Agreement. The Grantor will from time to time at the
request of the Secured Party provide the Secured Party with current good
standing certificates and/or state-certified constituent documents from the
appropriate governmental officials. The chief place of business and chief
executive office of the Grantor are located at its address set forth on the
signature page hereof. The Grantor will not locate or relocate any item of
Collateral into any jurisdiction in which an additional Financing Statement
would be required to be filed to maintain the Secured Party’s perfected security
interest, in such Collateral. The Grantor will not change its name, the location
of its chief place of business and chief executive office or its corporate
structure (including without limitation, its jurisdiction of organization)
unless the Secured Party has been given at least 30 days prior written notice
thereof and the Grantor has executed and delivered to the Secured Party such
Financing Statements and other instruments required or appropriate to continue
the perfection of the Security Interest.

Section 7. Rights to Payment. Except as the Grantor may otherwise advise the
Secured Party in writing, each Account, Chattel Paper, Document, General
Intangible and Instrument constituting or evidencing Collateral is (or, in the
case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation of the Account Debtor or other
obligor named therein or in the Grantor’s records pertaining thereto as being
obligated to pay or perform such obligation. Without the Secured Party’s prior
written consent, the Grantor will not agree to any modifications, amendments,
subordinations, cancellations or terminations of the obligations of any such
Account Debtors or other obligors except in the ordinary course of business and
in amounts not exceeding $25,000 per Account Debtor or other obligor in any
calendar year. The Grantor will perform and comply in all material respects with
all its

 

5



--------------------------------------------------------------------------------

obligations under any items included in the Collateral and exercise promptly and
diligently its rights thereunder.

Section 8. Further Assurances; Attorney-in-Fact.

8(a) The Grantor agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or that the Secured Party may reasonably request,
in order to perfect and protect the Security Interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder with respect to any Collateral (but any failure to
request or assure that the Grantor execute and deliver such instrument or
documents or to take such action shall not affect or impair the validity,
sufficiency or enforceability of this Agreement and the Security Interest,
regardless of whether any such item was or was not executed and delivered or
action taken in a similar context or on a prior occasion). Without limiting the
generality of the foregoing, the Grantor will, promptly and from time to time at
the request of the Secured Party: (i) execute and file such Financing Statements
or continuation statements in respect thereof, or amendments thereto, and such
other instruments or notices (including fixture filings with any necessary legal
descriptions as to any goods included in the Collateral which the Secured Party
determines might be deemed to be fixtures, and instruments and notices with
respect to vehicle titles) as may be necessary or desirable, or as the Secured
Party may request, in order to perfect, preserve and enhance the Security
Interest granted or purported to be granted hereby; (ii) obtain from any bailee
holding Collateral, an acknowledgement, in form satisfactory to the Secured
Party that such bailee holds such collateral for the benefit of the Secured
Party; (iii) obtain from any securities intermediary, or other party holding any
Collateral, control agreements in form satisfactory to the Secured Party;
(iv) deliver and pledge to the Secured Party all Instruments and Documents, duly
indorsed or accompanied by duly executed instruments of transfer or assignment,
with full recourse to the Grantor, all in form and substance satisfactory to the
Secured Party; and (v) obtain waivers, in form satisfactory to the Secured Party
of any claim to any Collateral from any landlords or mortgagees of any property
where any Inventory or Equipment is located.

8(b) The Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. The Grantor irrevocably waives
any right to notice of any such filing. A photocopy or other reproduction of
this Agreement or any Financing Statement covering the Collateral or any part
thereof shall be sufficient as a Financing Statement where permitted by law.

8(c) The Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail and in form and substance reasonably
satisfactory to the Secured Party.

8(d) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints the

 

6



--------------------------------------------------------------------------------

Secured Party the Grantor’s attorney-in-fact, with full authority in the place
and stead of the Grantor and in the name of the Grantor or otherwise, from time
to time in the Secured Party’s good faith discretion, to take any action
(including the right to collect on any Collateral) and to execute any instrument
that the Secured Party may reasonably believe is necessary or advisable to
accomplish the purposes of this Agreement, in a manner consistent with the terms
hereof.

Section 9. Taxes and Claims. The Grantor will promptly pay all taxes and other
governmental charges levied or assessed upon or against any Collateral or upon
or against the creation, perfection or continuance of the Security Interest, as
well as all other claims of any kind (including claims for labor, material and
supplies) against or with respect to the Collateral, except to the extent
(a) such taxes, charges or claims are being contested in good faith by
appropriate proceedings, (b) such proceedings do not involve any material danger
of the sale, forfeiture or loss of any of the Collateral or any interest
therein, and (c) such taxes, charges or claims are adequately reserved against
on the Grantor’s books in accordance with generally accepted accounting
principles.

Section 10. Books and Records. The Grantor will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral, including
a record of all payments received and credits granted with respect to all
Accounts, Chattel Paper and other items included in the Collateral.

Section 11. Inspection, Reports. The Grantor will at all reasonable times permit
the Secured Party or its representatives to examine or inspect any Collateral,
any evidence of Collateral and the Grantor’s books and records concerning the
Collateral, wherever located. The Grantor will from time to time when requested
by the Secured Party furnish to the Secured Party a report on its Accounts,
Chattel Paper, General Intangibles and Instruments, naming the Account Debtors
or other obligors thereon, the amount due and the aging thereof. The Secured
Party or its designee is authorized to contact Account Debtors and other Persons
obligated on any such Collateral from time to time to verify the existence,
amount and/or terms of such Collateral.

Section 12. Notice of Loss. The Grantor will promptly notify the Secured Party
of any loss of or material damage to any material item of Collateral or of any
substantial adverse change, known to the Grantor, in any material item of
Collateral or the prospect of payment or performance thereof.

Section 13. Insurance. The Grantor will keep the Inventory and Equipment insured
against “all risks” for the full replacement cost thereof subject to a
deductible not exceeding $100,000, and with an insurance company or companies
satisfactory to the Secured Party, the policies to protect the Secured Party as
its interests may appear, with such policies or certificates with respect
thereto to be delivered to the Secured Party at its request. Each such policy or
the certificate with respect thereto shall provide that such policy shall not be
canceled or allowed to lapse unless at least 30 days prior written notice is
given to the Secured Party.

Section 14. Lawful Use; Fair Labor Standards Act. The Grantor will use and keep
the Collateral, and will require that others use and keep the Collateral, only
for lawful purposes,

 

7



--------------------------------------------------------------------------------

without violation of any federal, state or local law, statute or ordinance. All
Inventory of the Grantor as of the date of this Agreement that was produced by
the Grantor, or with respect to which the Grantor performed any manufacturing or
assembly process, was produced by the Grantor (or such manufacturing or assembly
process was conducted) in compliance in all material respects with all
requirements of the Fair Labor Standards Act, and all Inventory produced,
manufactured or assembled by the Grantor after the date of this Agreement will
be so produced, manufactured or assembled, as the case may be.

Section 15. Action by the Secured Party. If the Grantor at any time fails to
perform or observe any of the foregoing agreements, the Secured Party shall have
(and the Grantor hereby grants to the Secured Party) the right, power and
authority (but not the duty) to perform or observe such agreement on behalf and
in the name, place and stead of the Grantor (or, at the Secured Party’s option,
in the Secured Party’s name) and to take any and all other actions which the
Secured Party may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of Liens,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and Financing Statements, and the indorsement of
instruments); and the Grantor shall thereupon pay to the Secured Party on demand
the amount of all monies expended and all costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Secured Party in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Secured Party, together with
interest thereon from the date expended or incurred at the highest lawful rate
then applicable to any of the Obligations, and all such monies expended, costs
and expenses and interest thereon shall be part of the Obligations secured by
the Security Interest.

Section 16. Insurance Claims. As additional security for the payment and
performance of the Obligations, the Grantor hereby assigns to the Secured Party
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Grantor with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto. At any time, whether before or after the
occurrence of any Event of Default, the Secured Party may (but need not), in the
Secured Party’s name or in the Grantor’s name, execute and deliver proofs of
claim, receive all such monies, indorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy. Notwithstanding any of the
foregoing, so long as no Event of Default exists the Grantor shall be entitled
to all insurance proceeds with respect to Equipment or Inventory provided that
such proceeds are applied to the cost of replacement Equipment or Inventory.

Section 17. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Secured Party shall
be deemed to have exercised reasonable care in the safekeeping of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to the safekeeping which the Secured Party accords its own property of like
kind. Except for the safekeeping of any Collateral in its possession and the
accounting for

 

8



--------------------------------------------------------------------------------

monies and for other properties actually received by it hereunder, the Secured
Party shall have no duty, as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any Persons or any other rights
pertaining to any Collateral. The Secured Party will take action in the nature
of exchanges, conversions, redemptions, tenders and the like requested in
writing by the Grantor with respect to the Collateral in the Secured Party’s
possession if the Secured Party in its reasonable judgment determines that such
action will not impair the Security Interest or the value of the Collateral, but
a failure of the Secured Party to comply with any such request shall not of
itself be deemed a failure to exercise reasonable care with respect to the
taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral.

Section 18. Default. Each of the following occurrences shall constitute an
“Event of Default” under this Agreement: (a) the Grantor shall fail to observe
or perform any covenant or agreement applicable to the Grantor under this
Agreement; or (b) any representation or warranty made by the Grantor in this
Agreement or any schedule, exhibit, supplement or attachment hereto or in any
financial statements, or reports or certificates heretofore or at any time
hereafter submitted by or on behalf of the Grantor to the Secured Party shall
prove to have been untrue or misleading in any material respect when made; or
(c) any Event of Default shall occur under the Note which has not been waived
pursuant to the terms thereof.

Section 19. Remedies on Default. Upon the occurrence of an Event of Default and
at any time thereafter:

19(a) The Secured Party may exercise and enforce any and all rights and remedies
available upon default to a secured party under Article 9 of the Uniform
Commercial Code as in effect in the State of Minnesota.

19(b) The Secured Party shall have the right to enter upon and into and take
possession of all or such part or parts of the properties of the Grantor,
including lands, plants, buildings, Equipment, Inventory and other property as
may be necessary or appropriate in the judgment of the Secured Party to permit
or enable the Secured Party to manufacture, produce, process, store or sell or
complete the manufacture, production, processing, storing or sale of all or any
part of the Collateral, as the Secured Party may elect, and to use and operate
said properties for said purposes and for such length of time as the Secured
Party may deem necessary or appropriate for said purposes without the payment of
any compensation to the Grantor therefor. The Secured Party may require the
Grantor to, and the Grantor hereby agrees that it will, at its expense and upon
request of the Secured Party forthwith, assemble all or part of the Collateral
as directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party.

19(c) Any disposition of Collateral may be in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit, or for future delivery, and upon such other terms as the Secured Party
may reasonably believe are

 

9



--------------------------------------------------------------------------------

commercially reasonable. The Secured Party shall not be obligated to dispose of
Collateral regardless of notice of sale having been given, and the Secured Party
may adjourn any public or private sale from time to time by announcement made at
the time and place fixed therefor, and such disposition may, without further
notice, be made at the time and place to which it was so adjourned.

19(d) The Secured Party is hereby granted a license or other right to use,
without charge, all of the Grantor’s property, including, without limitation,
all of the Grantor’s labels, trademarks, copyrights, patents and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale and selling any Collateral,
and the Grantor’s rights under all licenses and all franchise agreements shall
inure to the Secured Party’s benefit until the Obligations are paid in full.

19(e) If notice to the Grantor of any intended disposition of Collateral or any
other intended action is required by law in a particular instance, such notice
shall be deemed commercially reasonable if given in the manner specified for the
giving of notice in Section 24 hereof at least ten calendar days prior to the
date of intended disposition or other action, and the Secured Party may exercise
or enforce any and all other rights or remedies available by law or agreement
against the Collateral, against the Grantor, or against any other Person or
property. The Secured Party (i) may dispose of the Collateral in its then
present condition or following such preparation and processing as the Secured
Party deems commercially reasonable, (ii) shall have no duty to prepare or
process the Collateral prior to sale, (iii) may disclaim warranties of title,
possession, quiet enjoyment and the like, and (iv) may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and none of the foregoing actions shall be deemed to adversely
affect the commercial reasonableness of the disposition of the Collateral.

Section 20. Remedies as to Certain Rights to Payment. Upon the occurrence of an
Event of Default and any time thereafter, the Secured Party may notify any
Account Debtor or other Person obligated on any Accounts or other Collateral
that the same have been assigned or transferred to the Secured Party and that
the same should be performed as requested by, or paid directly to, the Secured
Party, as the case may be. The Grantor shall join in giving such notice, if the
Secured Party so requests. The Secured Party may, in the Secured Party’s name or
in the Grantor’s name, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Account Debtor or other Person. If any payments on any such Collateral are
received by the Grantor after an Event of Default has occurred, such payments
shall be held in trust by the Grantor as the property of the Secured Party and
shall not be commingled with any funds or property of the Grantor and shall be
forthwith remitted to the Secured Party for application on the Obligations.

Section 21. Application of Proceeds. All cash proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of the Secured Party, be
held by the Secured Party as collateral

 

10



--------------------------------------------------------------------------------

for, or then or at any time thereafter be applied in whole or in part by the
Secured Party against, all or any part of the Obligations (including, without
limitation, any expenses of the Secured Party payable pursuant to Section 22
hereof).

Section 22. Costs and Expenses; Indemnity. The Grantor will pay or reimburse the
Secured Party on demand for all out-of-pocket expenses, including in each case
all filing and recording fees, taxes, and all reasonable charges and
disbursements of outside counsel to the Secured Party, and/or the allocated
costs of in-house counsel incurred from time to time, in connection with the
creation, perfection, protection, satisfaction, foreclosure, collection or
enforcement of the Security Interest and the preparation, administration,
continuance, amendment or enforcement of this Agreement, and all such costs and
expenses shall be part of the Obligations secured by the Security Interest. The
Grantor shall indemnify and hold the Secured Party harmless from and against any
and all claims, losses and liabilities (including reasonable attorneys’ fees)
growing out of or resulting from this Agreement and the Security Interest hereby
created (including enforcement of this Agreement) or the Secured Party’s actions
pursuant hereto, except claims, losses or liabilities resulting from the Secured
Party’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction. Any liability of the Grantor to indemnify
and hold the Secured Party harmless pursuant to the preceding sentence shall be
part of the Obligations secured by the Security Interest. The obligations of the
Grantor under this Section shall survive any termination of this Agreement.

Section 23. Waivers; Remedies; Marshalling. This Agreement may be waived,
modified, amended, terminated or discharged, and the Security Interest may be
released, only explicitly in a writing signed by the Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. The Grantor hereby waives all requirements of law, if any, relating to
the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.

Section 24. Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

Section 25. Grantor Acknowledgments. The Grantor hereby acknowledges that (a) it
has been advised by counsel in the negotiation, execution and delivery of this
Agreement, (b) the

 

11



--------------------------------------------------------------------------------

Secured Party has no fiduciary relationship to the Grantor, the relationship
being solely that of debtor and creditor, and (c) no joint venture exists
between the Grantor and the Secured Party.

Section 26. Representations and Warranties. The Grantor hereby represents and
warrants to the Secured Party that:

26(a) The Grantor is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Indiana and has the corporate power
and authority and the legal right to own and operate its properties and to
conduct the business in which it is currently engaged.

26(b) The Grantor has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Agreement and has taken all
necessary corporate action to authorize such execution, delivery and
performance.

26(c) This Agreement constitutes a legal, valid and binding obligation of the
Grantor enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

26(d) The execution, delivery and performance of this Agreement will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
the Grantor, (ii) violate or contravene any provision of the Articles of
Incorporation or bylaws of the Grantor, or (iii) result in a breach of or
constitute a default under any indenture, loan or credit agreement or any other
agreement, lease or instrument to which the Grantor is a party or by which it or
any of its properties may be bound or result in the creation of any Lien
thereunder. The Grantor is not in default under or in violation of any such law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could have a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of the
Grantor.

26(e) Except for filings, recordings and registrations to perfect the Security
Interest, no order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on the part of the Grantor to authorize, or
is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, this Agreement.

26(f) There are no actions, suits or proceedings pending or, to the knowledge of
the Grantor, threatened against or affecting the Grantor or any of its
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which, if determined adversely to the
Grantor, would have a material adverse effect on the business,

 

12



--------------------------------------------------------------------------------

operations, property or condition (financial or otherwise) of the Grantor or on
the ability of the Grantor to perform its obligations hereunder.

Section 27. Continuing Security Interest; Assignments under Note. This Agreement
shall (a) create a continuing security interest in the Collateral and shall
remain in full force and effect until payment in full of the Obligations and the
expiration of the obligations, if any, of the Secured Party to extend credit
accommodations to the Grantor, (b) be binding upon the Grantor, its successors
and assigns, and (c) inure to the benefit of, and be enforceable by, the Secured
Party and its successors, transferees, and assigns. Without limiting the
generality of the foregoing clause, (c) the Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Note to any other Persons to the extent and in the manner provided in the Note
and may similarly transfer all or any portion of its rights under this Agreement
to such Persons.

Section 28. Termination of Security Interest. Upon payment in full of the
Obligations and the expiration of any obligation of the Secured Party to extend
credit accommodations to the Grantor, the Security Interest granted hereby shall
terminate. Upon any such termination, the Secured Party will return to the
Grantor such of the Collateral then in the possession of the Secured Party as
shall not have been sold or otherwise applied pursuant to the terms hereof and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination. Any reversion or return of
Collateral upon termination of this Agreement and any instruments of transfer or
termination shall be at the expense of the Grantor and shall be without warranty
by, or recourse on, the Secured Party. As used in this Section, “Grantor”
includes any assigns of the Grantor, any Person holding a subordinate security
interest in any of the Collateral or whoever else may be lawfully entitled to
any part of the Collateral.

Section 29. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
MINNESOTA. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

Section 30. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR

 

13



--------------------------------------------------------------------------------

MINNESOTA STATE COURT SITTING IN MINNEAPOLIS, MINNESOTA; AND THE GRANTOR
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
THE SECURED PARTY AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED
TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER
CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 31. Waiver of Notice and Hearing. THE GRANTOR HEREBY WAIVES ALL RIGHTS
TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED PARTY OF
ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL PROCESS OR OF ITS
RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR
HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS
CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

Section 32. Waiver of Jury Trial. EACH OF THE GRANTOR AND THE SECURED PARTY, BY
ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 33. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

Section 34. General. All representations and warranties contained in this
Agreement or in any other agreement between the Grantor and the Secured Party
shall survive the execution, delivery and performance of this Agreement and the
creation and payment of the Obligations. The Grantor waives notice of the
acceptance of this Agreement by the Secured Party. Captions in this Agreement
are for reference and convenience only and shall not affect the interpretation
or meaning of any provision of this Agreement.

[Signature Follows On Succeeding Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

TECSTAR AUTOMOTIVE GROUP, INC. By   /s/ Kenneth R. Lombardo Name   Kenneth R.
Lombardo Title   Secretary

Address for the Grantor:

570 Executive Drive

Troy, Michigan 48083

Fax:                                              

Grantor’s Org # 1990120776

Grantor’s Tax ID # 35-1817634

Address for the Secured Party:

Suite 300

3033 Excelsior Boulevard

Minneapolis, MN 55416

Fax: (612) 253-6180

 

S-1